DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8, 11, 16-20, 22, 28, 30, 32-34, 38-39, and 45 are pending.
Claims 5-7, 9-10, 12-15, 21, 23-27, 29, 31, 35-37 and 40-44 are cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection. See discussion below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 11, 16-20, 22, 28, 30, 32, 38, 39, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (WO 03/009757 Al, July 24 2001) in view of Giuffrida (US 10022545 B1, May 11, 2006), Kolen et al. (US 20110264002 A1, October 27, 2011) (hereinafter “Kolen”), and Bouton et al. (US 10765859 B2, June 2, 2015) (hereinafter “Bouton”).
	Regarding claims 1, 22, 28, 30, 38, 39, and 45, Larsson teaches a patient stimulation device comprising a plurality of stimulators (e.g., 104, Fig. 1) for selectively applying a stimulus to a patient's body, each of the plurality of stimulators being locatable in a different position upon a patient's body, a patient input interface (e.g., 124, 146, Fig. 1) for receiving data representative of a perceived stimulus from the patient, and an output (e.g., 118, 132, Fig. 1) for communicating to a patient data representative of an applied stimulus, wherein the device comprises a controller (114, Fig. 1) having a training mode, the training mode comprising the controller: (a) actuating at least one of the plurality of stimulators to apply a stimulus to the patient's body (e.g., 418, Fig. 4A), (b) subsequently receiving data representative of a perceived stimulus from the patient input interface (424, Fig. 4A), and (c) subsequently providing the output with data representative of the applied stimulus for communication to the patient (e.g., 428, Fig. 4A; 118, Fig. 1), such that the data representative of the applied stimulus identifies, or allows the identification of, the applied stimulus (as recited in claim 1); wherein the plurality of stimulators apply a stimulus to a patient's body in response to an initiation signal applied to the device by a patient (as recited in claim 22); wherein the patient input interface gesture (construed as the gesture of pushing switch 124, Fig. 1) activated (as recited in claim 28); wherein the device comprises a display unit (118, Fig. 1), and the display unit comprises a screen (as recited in claim 30).  See, e.g., Figs. 1, 4A and associated text.
Note that Larsson teaches a patient stimulation device, wherein where the perceived stimulus does not match the applied stimulus, the controller is programmed to indicate the correct applied stimulus to a patient via the output.  See, e.g., 6:5-35. 
Larsson does not teach a patient interface for receiving communication from the patient through the user interface of at least position data of what the patient believes to be the location of the applied stimulus which is representative of the patient's perception of the stimulus, and outputting data for communication to the patient, wherein the data provided to the output comprises at least position data representative of the applied stimulus which identifies, or allows the identification of, the applied stimulus (as recited in claims 1, 38, and 39).  
Giuffrida teaches a system and method for rehabilitation of a patient that assists the patient in performing certain bodily tasks by sensing motion and muscular activity in certain parts of (and position/location in) the body and applying electrical stimulation to those parts of (and position in) the body to assist the patient in completing the task.  For example,  Giuffrida teaches “a method of rehabilitating a subject having a movement disorder comprising the steps of showing a subject having legs and/or arms a video; performance of a task involving leg and/or arm motion by the subject in response to the video; measuring the subject's leg and/or arm motion in response to the video with a sensor having an output signal; determining with a processor whether the subject's was able to complete the task based in part on the output signal from the sensor; and if not or if only partially completed, applying functional electrical stimulation to at least one of the subject's legs and/or arms to assist the subject in completing the task.”  See 4:39:51 and Fig. 6.  See also 3:29-4:38 and Fig. 7.  
Kolen teaches a patient interface for receiving communication from the patient through the user interface of at least position data of what the patient believes to be the location of the applied stimulus which is representative of the patient's perception of the stimulus.  See, e.g., [0017] (“… an active response may occur when the electrode is applied in the vicinity of a nerve or nerve bundle via muscle contraction when the electrical stimulation signal is applied. Subsequently, the human or animal or the therapist may recognise the right muscle twitch or muscle movement and may respond to the applied electrical stimulation signal by activating the switch to generate the feedback signal. So the activation of the button or switch for generating the feedback signal may be done by the human or animal.  Alternatively, an operator or therapist may be present for operating the electrical stimulation device and, for example, assisting in correctly applying the matrix of electrodes.”).
Note that none of the prior art discussed above teach a user interface having a plurality of inputs, the device having the same number of stimulators as inputs, the device having an input configuration in which each of the plurality of inputs is associated with a different stimulator and each stimulator is located on a different position of the body (as recited in claims 1, 38, and 39).
However, Kolen teaches a user interface having two or more inputs (e.g., “Y” or “N” of 42, Fig. 1), each input being associated with a location of one of the plurality of stimulators when positioned upon the patient's body, wherein each input is associated with the location of a different one of the plurality of stimulators, and wherein the user interface is configured to allow the patient to communicate to the device through the inputs of the user interface to indicate at least position data representative of the location of the stimulator the patient believes has been used to apply a stimulus, and an output for communicating to a patient at least position data representative of the location of the stimulator that has been used to apply the stimulus.  See, e.g., [0014] (“Due to the use of the matrix of electrodes [plurality of stimulators] and due to the sequential applying of the electrical stimulation signal and the registration of the feedback in response to the applied electrical stimulation signal to the subset of the electrodes, the exact location of the matrix of electrodes is less critical. The electrical stimulation device tests the suitability of the individual electrodes or the individual subsets of electrodes to see which electrode is near to the stimulation point and as such identifies the electrode or subset of electrode suitable for use as stimulation electrode for applying the stimulation signal. Subsequently, when the electrical stimulation device has identified a suitable electrode or subset of electrodes, the electrical stimulation device may switch to a required stimulation signal to be applied via the selected electrode or subset of electrodes. The required stimulation signal may, for example, be a FES signal for muscle stimulation, or, for example, a TENS signal for pain suppression, or, for example, a TENS/FES combination signal to both provide muscle stimulation and pain suppression simultaneously.”) (emphases added).  Note also that Kolen teaches the above limitation because the feedback means 42 is sequentially associated with each of the plurality of stimulators, allowing the user to indicate or to communicate to the device the location of the stimulator the patient believes has been used to apply the stimulus—which, in this case, turns out to be the actual location on the user’s body.  It is precisely this determination of location that allows the “the exact location of the matrix of electrodes [to be] less critical.” See [0014].  (Accordingly, Kolen also inherently teaches that the limitation of subsequently receiving  communication from the patient (via 42, Fig. 1) through one of the two or more inputs of the user interface indicating at least position data representative of the location of the stimulator the patient believes has been used to apply the stimulus.)
Bouton teaches control of an array of electrodes wherein “the user interface can include any number of buttons.”  See 15:33-34 and Figs. 22, 23.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giuffrida, Kolen, and Bouton with the invention of Larsson such that the invention further comprises a manual mode (to supplement Larsson’s teaching of an automatic mode)—involving a user interface configured to allow the patient to communicate to the device through the user interface at least position data representative of a perceived stimulus from the patient, the user interface having a plurality of inputs, the device having the same number of stimulators as inputs, the device having an input configuration in which each of the plurality of inputs is associated with a different stimulator and each stimulator is located on a different position of the body; and an output for communicating to a patient at least position data representative of an applied stimulus; a controller programmed to perform a stimulation cycle, the stimulation cycle comprising the steps of subsequently receive communication from the patient (via 42, Fig. 1) through one of the two or more inputs of the user interface indicating at least position data representative of the location of the stimulator the patient believes has been used to apply the stimulus; and subsequently provide the output with data for communication to the patient, wherein the data provided to the output comprises at least position data representative of the location of the stimulator that has been used to apply the stimulus, wherein the at least position data representative of the location of the stimulator that has been used to apply the stimulus is additionally representative of the intensity and/or form of the applied stimulus, wherein the input configuration of the device remains the same throughout performance of the stimulation cycle (as recited in claims 1, 38, and 39); wherein steps (a)-(c) represent a stimulation cycle, and the stimulation cycle is repeated (as recited in claim 45) in order to enhance the rehabilitation of a patient while allowing for manual operation (for purposes of calibration, for instance) with an intuitive user interface in which there is a direct mapping between buttons to electrodes. 
Regarding claims 2-4, as discussed above, Larsson teaches a patient stimulation device wherein the at least position data representative of the location of the stimulator that has been used to apply the stimulus additionally data representative of the intensity and/or form of the applied stimulus (as recited in claim 2); wherein the at least position data representative of the location of the stimulator the patient believes has been used to apply a stimulus is additionally representative of the intensity and/or a perceived form of the applied stimulus (as recited in claim 3); wherein the at least position data representative of the location of the stimulator that has been used to apply the stimulus further comprises an indication as to whether the location of the stimulator the patient believes has been used to apply a stimulus matches the location of the stimulator that has been used to apply the stimulus (as recited in claim 4).  See, e.g., 5:17-6:37; Figs. 4A and associated text.
Regarding claim 8, Larsson teaches a patient stimulation device, wherein the controller is programmed to actuate a subsequent one of the plurality of stimulators after at least position data representative of the location of the stimulator that has previously been used to apply the stimulus is communicated to a patient.  See, e.g., Fig. 2 and associated text. 
Regarding claim 11, Larsson teaches a patient stimulation device, wherein the patient stimulation device stores data (132, Fig. 1), or transfers data to a storage system (116, Fig. 1). 
Regarding claims 32 and 38, Larsson does not expressly teach an automatic familiarisation mode or a training mode. However, as discussed above, Larsson teaches a controller that executes the recited steps that comprise the modes at issue.  
Regarding claims 16-19, Larsson does not expressly teach comparisons of data.  Giuffrida teaches various methods of measuring a subject's motion and muscle activity and using those parameters to provide feedback and control for therapy.  See, e.g., 14:52-62; Figs. 6, 7 and associated text.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giuffrida with the teachings of Larsson (and Kolen) such that wherein the controller is programmed to compare stored data to at least position data representative of the location of the stimulator the patient believes has been used to apply a stimulus received via the patient input interface (as recited in claim 16); wherein the controller compares at least position data representative of the location of the stimulator the patient believes has been used to apply a stimulus to at least position data representative of an the location of the stimulator that has been used to apply the stimulus (as recited in claim 17); wherein the at least position data provided to the output is determined by a comparison between stored data and the at least position data representative of the location of the stimulator the patient believes has been used to apply a stimulus received via the user interface (as recited in claim 18); wherein the at least position data provided to the output is determined by a comparison between at least position data representative of the location of the stimulator the patient believes has been used to apply a stimulus to at least position data representative of  the location of the stimulator that has been used to apply the stimulus (as recited in claim 19) in order to improve the efficacy of the treatment.
Regarding claim 20, Larsson does not expressly teach a portable device.  Giuffrida teaches a portable device.  See, e.g., Fig. 4 and associated text.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Giuffrida with the teachings of Larsson such that wherein the patient stimulation device comprises a housing for housing electronic components, and the housing is shaped and dimensioned such that the device can be held in the hand of a user during use (as recited in claim 20) in order to improve the usability of the device. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Giuffrida, Kolen, Bouton, as applied to claim 1 above, and further in view of Ziobro et al. (US 20050182456 A1, August 18, 2005) (hereinafter “Ziobro”).  
Regarding claim 33, Larsson does not expressly teach a manual mode.  Ziobro teaches a manual mode.  See, e.g., [0057], [0078].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ziobro with the teachings of Larsson (in view of Giuffrida, Kolen, Bouton) such that wherein the controller has a manual familiarisation mode, in which the controller is programmed to actuate at least one of the plurality of stimulators to apply a stimulus to the patient's body in response to patient input via the patient input interface (as recited in claim 33) in order to allow for greater user control in certain use cases.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Giuffrida, Kolen, Bouton, as applied to claim 1 above, and further in view of Molina-Negro et al. (US 4541432 A, September 17, 1985) (hereinafter “Molina-Negro”).
Regarding claim 34, Larsson does not expressly teach a mode that applies stimuli to a patient's body in a random sequence.  Molina-Negro teaches a mode that applies stimuli to a patient's body in a random sequence.  See, e.g., 3:14-24.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Molina-Negro with the teachings of Larsson (in view of Giuffrida, Kolen, Bouton) such that wherein the controller has an assessment mode, the assessment mode comprising the controller: (a) actuating the plurality of stimulators to apply stimuli to a patient's body in a random sequence; (b) receiving communication from the patient through the one of the two or more inputs of the user interface indicating at least position data representative of the location of the stimulator the patient believes has been used to apply the stimulus; and (c) subsequently provide the output with data for communication to the patient, wherein the patient stimulation device stores at least position data representative of the location of the stimulator that has been used to apply each stimulus, and the data provided to the output comprises at least data representative of the number of times the indication of the location of the stimulator the patient believes has been used to apply each stimulus matched the location of the stimulator that has been used to apply each stimulus stored by the patient stimulation device once the random sequence has finished (as recited in claim 34) in order to improve the efficacy of the treatment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792